Exhibit 10.1

 

[exhlogo.jpg]

INVESTMENT BANKING ENGAGEMENT AGREEMENT

 

March 20th, 2019

 

Michael D. Chermak

Chairman & CEO

Ozop Surgical Corp.

319 Clematis Street, Suite 714

West Palm Beach, FL 33401 | United States

 

Dear Mr. Chermak:

 

Newbridge Securities Corporation (“Newbridge”) is pleased to provide Investment
Banking and Corporate Advisory services to Ozop Surgical Corp., a Nevada
corporation, (the “Company) on the terms and conditions in this letter agreement
(the “Agreement”).

 

1.     Engagement; Nature of Services.

 

Newbridge will act as the Company’s financial advisor with respect to the
matters listed below and may perform such services as it deems reasonably
necessary.

 

a)Corporate Advisory Services. Newbridge shall provide the Company with general
corporate advisory services in connection with investment banking matters such
as:

 

i)Assisting the Company with an up-listing process to a National Exchange in the
United States (NYSE American, NASDAQ or NYSE), if applicable;

ii)Introduction to other Investment Banking firms focused on servicing emerging
growth companies, if applicable;

iii)Rendering of advice related to capital structures, capital market
opportunities, asset allocation or exit strategies;

iv)Evaluate any potential capital raise transaction proposals on behalf of the
Company and providing guidance with respect to structure and valuation;

v)Assist in any discussions of any capital raise or financing arrangement, as
requested by the Company;

vi)Assisting in the preparation of a corporate presentation;

vii)Assisting in the preparation of a comprehensive due diligence package that
can be used for potential M&A, Joint-Venture or Capital Raise transactions;

viii)Working with the Company to develop growth optimization strategies;

ix)Assist with coordinating outside corporate communications and investor
relations professionals;

x)Introduction to pertinent equity research professionals;

xi)Assist in getting the Company to attend various small-cap investor
conferences;

xii)Assist in drafting of press releases; and

xiii)Make ourselves available for board meetings.

 

Newbridge shall render such other investment banking or financial advisory
services as may from time to time be agreed upon by Newbridge and the Company
(e.g., fairness opinions, business plans). The fees payable for any such other
services shall be customary investment banking or financial advisory fees to be
mutually agreed upon based upon the nature and type of the services to be
rendered.

 

Newbridge shall not be required to undertake duties not reasonably within the
scope of the investment banking or financial advisory services contemplated by
this Agreement or to spend any minimum amount of time in providing such
services. Newbridge does not provide tax, accounting or legal advice. Any public
offerings shall be subject to a separate agreement and are expressly not
addressed in this Agreement.

 

2.      Term; Termination of Engagement.

 

The term of this engagement shall be for twelve (12) months from the date of
this Agreement (the “Term”. Nevertheless, Newbridge’s engagement may be
terminated by either the Company or Newbridge at any time upon 15 days written
notice to that effect to the other party. If the Company terminates this
Agreement without Cause (as defined below), Newbridge shall be paid its full
Corporate Advisory Fee under Section 4. “Cause” means a material breach of this
Agreement by Newbridge; which breach shall not have been cured within a
reasonable period following written notice of the breach to Newbridge by the
Company.

 

The provisions of this Section 2 and of Sections 5, 6 and 7 of this Agreement
shall survive termination.

 

3.      Information.

 

The Company will furnish to Newbridge such information as Newbridge reasonably
requests in connection with performing its services. In performing its services,
Newbridge will use and rely upon the information furnished by the Company as
well as publicly available information regarding the Company. Accordingly,
Newbridge shall be entitled to assume and rely upon the accuracy and
completeness of all such information and is not required to independently verify
any information, whether publicly available or otherwise furnished to it,
including any financial information, forecasts or projections. For any financial
forecasts and projections made available to Newbridge, Newbridge may assume that
the forecasts and projections have been reasonably prepared on bases reflecting
the best currently available estimates and judgments of management of the
Company. If, in Newbridge’s opinion after completing its due diligence process,
the condition or prospects of the Company, financial or otherwise, are not
substantially as represented or do not fulfill Newbridge’s expectations,
Newbridge shall have the sole discretion to determine whether to continue to
participate in a Corporate Advisory assignment.

 

4.     Fees.

 

For the services to be rendered by Newbridge, the Company shall pay to Newbridge
a Corporate Advisory Fee, as set forth below.

 

a)Corporate Advisory Fee: Upon execution of this Agreement, the Company shall
pay to Newbridge a fee (“Corporate Advisory Fee”), of 171,400 (one hundred and
seventy-one thousand and four hundred) shares of common stock. The Corporate
Advisory Fee will be paid within 10 business days of the Company signing an
agreement with Newbridge Securities Corp. The shares shall be deemed earned up
full upon execution of this agreement, and once paid, the Consulting Fee shall
be non-refundable.

 

All equity compensation received pursuant to this agreement, shall be subject to
a lock-up provision, with the following schedule:

 

i)100% of the original stock held, can be sold after a holding period of 12
months from the date of the signing of this agreement

 

b)At Newbridge’s option and upon Newbridge’s written instructions to the
Company, the Company shall issue all or a portion of the Stock due to Newbridge
under this Agreement directly to specified Newbridge affiliates, employees or
any other third-party assignee. Such assignees shall also be subject to the
lock-up provisions described above. The stock Certificates evidencing such
shares shall include a legend reflecting the lock-up provisions.

 

5.     Expenses:

 

Newbridge Securities will pre-approve with the Company any expenses related to
this engagement (including travel expenses, legal fees and other miscellaneous,
etc.) incurred in connection with this Corporate Advisory assignment or
otherwise arising out of this agreement. Once approved, the Company shall
reimburse Newbridge for all expenses due to it within 10 days of written
receipt.

 

6.     Scope of Responsibility.

 

Newbridge shall not be liable to the Company, or to any other person claiming
through the Company, for any claim, loss, damage, liability, or expense suffered
by the Company or any such other person arising out of or related to Newbridge’s
engagement except for any claim, loss, damage, liability or expense that arises
out of, or is based upon, any action or failure to act by Newbridge that
constitutes bad faith, willful misconduct or gross negligence.

 

7.    Indemnification; Contribution.

 

a)The Company agrees to indemnify and hold harmless Newbridge and its officers,
directors, shareholders, employees, affiliates, agents and each person who
controls Newbridge (and any of its affiliates) within the meaning of Section 15
of the Securities Act of 1933, as amended or Section 20 of the Securities
Exchange Act of 1934, as amended (each an “Indemnified Person”), to the fullest
extent lawful, against any and all claims, losses, damages, liabilities, and
expenses (including all fees and disbursements of counsel and other expenses
reasonably incurred in connection with the investigation of, preparation for and
defense of any pending or threatened claim, action, proceeding, inquiry,
investigation or litigation, to which an Indemnified Person may become subject)
(collectively, “Damages”) incurred that arise out of or are re99999lated to any
actual or proposed Corporate Advisory assignment or Newbridge ‘s engagement
under this Agreement. However, this indemnification shall not include any
Damages that are found in a final judgment by a court of competent jurisdiction
to have resulted from the bad faith, willful misconduct or gross negligence of
Newbridge.

 

b)If the indemnity above is unavailable or insufficient to hold harmless an
Indemnified Person, then the Company shall contribute to amounts paid or payable
by an Indemnified Person for Damages in such proportion as appropriately
reflects the relative benefits received by the Company on the one hand and
Newbridge on the other. If applicable law does not permit allocation solely on
the basis of benefits, then such contribution shall be made in such proportion
as appropriately reflects both the relative benefits and relative fault of the
parties and other relevant equitable considerations. However, in no event shall
Newbridge‘s aggregate contributions for Damages exceed the amount of fees
actually received by Newbridge under this Agreement.

 

c)Promptly after receipt by Newbridge of notice of any claim or the commencement
of any action for which an Indemnified Person may be entitled to indemnity,
Newbridge shall promptly notify the Company of such claim or the commencement of
such against the Indemnified Person that would give rise to indemnification.
However, any delay or failure to notify the Company will not relieve the Company
of its indemnity obligation except to the extent it is materially prejudiced by
such delay or failure. The Company may participate in the defense of the claim
and shall assume the defense of the claim and shall pay as incurred the fees and
disbursements of counsel for the proceeding. In any proceeding where the Company
declines to assume the defense or the Company’s counsel is deemed to have a
conflict of interest, the Indemnified Person shall have the right to retain its
own counsel which shall be reasonably satisfactory to Newbridge. The Company
shall pay the fees and expenses of such counsel as incurred. However, the
Company shall not be responsible for the fees and expenses of more than one
counsel (other than counsel of record) for all Indemnified Persons.

 

d)The Company will not enter into any waiver, release or settlement for any
threatened or pending claim, action, proceeding or investigation or settle any
related litigation for which indemnification may be sought under this Agreement
(whether or not Indemnified Persons are a formal party to the litigation),
unless the waiver, release or settlement includes an unconditional release of
each Indemnified Person from any and all liability arising out of the threatened
or pending claim, action, proceeding, investigation or litigation.

 

8.    Representations and Warranties; Covenants.

 

The Company represents, warrants and covenants as follows:

 

a)All information provided by the Company will be accurate and complete in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made.

 

b)During the term of this Agreement, the Company will (a) promptly notify
Newbridge of any material development in the operations, financial condition or
prospects of the Company or its assets, whether or not in the ordinary course of
business, (b) provide copies of its annual reports and other financial reports
at the earliest time the Company makes them available to others, and (c) provide
such other information concerning the business and financial condition of the
Company and its assets as Newbridge may from time to time reasonably request.

 

c)The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated in this Agreement have been duly authorized by
all necessary corporate action and will not conflict with or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to,
any contract, indenture, mortgage, loan agreement, note lease or other
instrument to which the Company is bound, or to which any property or assets of
the Company are subject.

 

9.    Reliance on Others.

 

The Company confirms that it will rely on its own counsel and accountants for
legal, tax and accounting advice.

 

10.  No Rights in Shareholders, etc.

 

Newbridge has been engaged only by the Company, and this engagement is not
deemed to be on behalf of and is not intended to confer rights upon any
shareholder, partner or other owner of the Company or any other person not a
party to this Agreement as against Newbridge. Unless otherwise expressly agreed,
no one other than the Company is authorized to rely upon this engagement of
Newbridge or to rely upon any statements, advice, opinions or conduct by
Newbridge.

 

11.  Independent Contractor; No Fiduciary Duty; Non-Exclusive Services.

 

Newbridge’s role is that of an independent contractor and nothing in this
Agreement is intended to create or shall be construed as creating a fiduciary
relationship between the Company and Newbridge. Newbridge and its affiliates
provide financial advisory services, investment banking services, and consulting
advice to others. Nothing in this Agreement shall limit or restrict Newbridge in
providing services to others, except as such services may relate to matters
concerning the Company’s business and properties.

 

12.  Use of Name.

 

The Company shall not utilize the name “Newbridge” or any derivative thereof, in
any publication, announcement or otherwise, without the prior written consent of
Newbridge.

 

13.  Public Disclosure.

 

After receiving cost estimates, the Company agrees to distribute at its expense
any pre-approved press release via Businesswire National Circuit or a similar
news service concerning the Company and its business, as Newbridge may
reasonably request, so long as the press release is compliant with US and
Canadian securities laws.

 

14.  Advertising.

 

Newbridge may, at its option and expense: (a) place advertisements in financial
and other newspapers and journals (including electronic versions) describing its
services to the Company and (b) use the Company’s corporate logo in such
advertising or related promotional materials (including electronic versions)
concerning Newbridge’s services to the Company. If requested by Newbridge, the
Company shall include a mutually acceptable reference to Newbridge in any press
release or other public announcement made by the Company regarding a Corporate
Advisory assignment.

 

15.  Governing Law; Jurisdiction.

 

This Agreement shall be governed by and construed in all respects under the laws
of the State of Florida, without reference to its conflict of laws provisions.
Any right to trial by jury for any claim, action, proceeding or litigation
arising out of this Agreement or any of the matters contemplated in this
Agreement is waived by the Company and the Placement Agent. The parties hereby
irrevocably and unconditionally: submit to the jurisdiction of the federal and
state courts located in Palm Beach County Florida, for any dispute related to
this Agreement or any of the matters contemplated hereby; consent to service of
process by registered or certified mail return receipt requested or by any other
manner provided by applicable law; and waive any right to claim that any action,
proceeding or litigation so commenced has been commenced in an inconvenient
forum.

 

16.  Miscellaneous.

 

Nothing in this Agreement is intended to obligate Newbridge to provide any
services other than as set forth above. This Agreement may be executed in
counterparts, in PDF and/or email, each of which shall be deemed an original,
but which together shall be considered a single instrument. This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings (both written and oral) of the parties with
respect to the subject matter of this Agreement. This Agreement cannot be
amended or otherwise modified except in writing signed by the parties. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company and Newbridge.

 

 

 

Sincerely,

 

 

Newbridge Securities Corporation

 

 

By: ______________________________

 

Bruce Jordan

Managing Director, Investment Banking

 

 

 

ACCEPTED AND AGREED:

 

Ozop Surgical Corp.

 

 

By: ___________________________

Michael D. Chermak

Chairman & CEO